Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED CORRESPONDENCE
	Applicant filed an after final consideration pilot 2.0 request with the response.  Applicant has considered the amendments and the terminal disclaimer as well as performed a supplemental search on the claims.  As the claims are allowable after the terminal disclaimer and the supplemental search, a notice of allowance is issued. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include “ceasing display of the first location of the item on the map of the store and causing display of the different location of the item on the map of the store.”
In particular, while Myskowski discloses the items having a plurality of locations in the store and displaying those locations, Myskowski does not disclose “ceasing display of the first location of the item 
Another remarkable art, US 2009/0012704, Franco, likewise discloses items with multiple locations within the store, but does not disclose “ceasing display of the first location of the item on the map of the store and causing display of the different location of the item on the map of the store.”  
Another remarkable art, 2002/0178013, Hoffman, discloses the location of items in the store and providing a map to guide the user to those items, but does not disclose “ceasing display of the first location of the item on the map of the store and causing display of the different location of the item on the map of the store.” 
Another remarkable art, US 2010/0070365, Siotia, discloses providing a map of a store with directions to the items desired by a user, but does not disclose “ceasing display of the first location of the item on the map of the store and causing display of the different location of the item on the map of the store.” 
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
Primary Examiner, Art Unit 3684